DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This action is in reply to the reply filed April 20, 2022 (hereinafter “Reply”) and the accompanying request for continued examination.
Claims 1, 12, and 17 are amended.
Claims 2, 3, 6, 7, 13, 15, 16, 18, and 20 are cancelled.
Claims 26-29 are new.
Claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-20 are directed to an abstract idea without significantly more as required by the Alice test as discussed below.

Step 1
Claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 are directed to a process, machine, manufacture, or composition of matter. 

Step 2A
Claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 are directed to abstract ideas, as explained below. 
Prong one of the Step 2A analysis requires identifying the specific limitation(s) in the claim under examination that the examiner believes recites an abstract idea; and determining whether the identified limitation(s) falls within at least one of the groupings of abstract ideas of mathematical concepts, mental processes, and certain methods of organizing human activity.
The claims recite the following limitations. Claims 1, 12, and 17 recite obtaining data pertaining to digital behavior of a user during a transaction-related session on one or more electronic commerce websites; classifying the user into one of multiple categories by processing at least a portion of the obtained data pertaining to the digital behavior of the user using a supervised artificial intelligence classification model, wherein the multiple categories correspond to multiple predicted levels of user intention to complete a transaction; determining, based at least in part on the classification of the user and the obtained data pertaining to the digital behavior of the user, at least one reason why the user may not complete a transaction during the transaction-related session on the one or more electronic commerce websites; and performing one or more automated actions based at least in part on the at least one determined reason, wherein performing one or more automated actions comprising automatically training the supervised artificial intelligence classification model using at least a portion of the at least one determined reason and at least one logical regression algorithm in connection with at least one scaler and at least one classifier implemented as variables. Claims 4, 5, 8-11, 14, 19, and 21-29 further specify characteristics of the algorithms recited in the independent claims and characteristics of the data used in the algorithms.
These limitations describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as certain methods of organizing human activity—such as fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)—because the claimed features identified above are commercial or legal interactions including advertising, marketing or sales activities or behaviors and business relations. 
These limitations also describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mathematical concepts—such as mathematical relationships, mathematical formulas or equations, and mathematical calculations—because the claimed features directed to using algorithms such as supervised learning algorithms or logistic regression algorithms are mathematical relationships, mathematical formulas or equations, and mathematical calculations. The October 2019 Update to Subject Matter Eligibility indicates at p. 3, “A mathematical relationship is a relationship between variables or numbers” that “may be expressed in words or using mathematical symbol.” Further, as the October 2019 Update to Subject Matter Eligibility indicates at p. 4:
A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation

The recited uses of supervised learning algorithms including logistic regression algorithms is a requirement to perform the mathematical methods or operations required to perform these techniques. The independent claims even refer to particular elements as algorithms (e.g., “at least one logistic regression algorithm” in which data is implemented as “variables”).
These limitations further describe abstract ideas that correspond to concepts identified as abstract ideas by the courts as mental processes—such as concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)—because the claimed steps identified above are concepts performed in the human mind (including an observation, evaluation, judgment, or opinion). 
Thus, the concepts set forth in claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 recite abstract ideas. 

Examiner additionally notes the following two reasons that the claimed use of the claimed artificial intelligence classification models (including supervised learning algorithms or logistic regression algorithms) is identified as being a part of the identified abstract ideas.
First, the claimed artificial intelligence classification models (including supervised learning algorithms or logistic regression algorithms) is recited generally in the claims, and as demonstrated by originally-filed claims 1, 6, and 7, the broadest reasonable interpretation of these terms includes the mathematical models logistic regression. Thus, applicant’s specification identifies these artificial intelligence classification models as including these mathematical models. 
Second, the use or application itself of supervised artificial intelligence classification models (including supervised learning algorithms or logistic regression algorithms) does not require any particular machine. Instead, any technique that could be considered a supervised artificial intelligence classification models—particularly rudimentary versions of these techniques—can be implemented reasonably by person in their mind or using paper and pencil.
For these reason, the generic recitation of the use of these trained artificial intelligence classification models in the claims is part of the identified abstract ideas. As discussed above, the label of “artificial intelligence” is merely descriptive of a class of learning models, which although may be capable of being implemented by a machine, are not required to be. As shown above, a machine is not required to implement or train many instances of machine learning models.

Examiner notes that for the purpose of compact prosecution, these rejections under § 101 will also present an alternative ground of rejection in which the claimed use of artificial intelligence classification models (including supervised learning algorithms or logistic regression algorithms) is not considered as part of the identified abstract ideas and addressed as an additional element. However, the identification of the use of artificial intelligence classification models (including supervised learning algorithms or logistic regression algorithms) as an additional element does not negate the identification of the other claims features that have been identified as being directed toward abstract ideas.

Prong two of the Step 2A requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Further, “integration into a practical application” uses the considerations laid out by the Supreme Court and the Federal Circuit to evaluate whether the judicial exception is integrated into a practical application, such as considerations discussed in M.P.E.P. § 2106.05(a)-(h). 
The claims recite the following additional elements beyond those identified above as being directed to an abstract idea. Claim 1 recites that the method is computer-implemented, that the method is performed by at least one processing device comprising a processor coupled to a memory, and that a recommendation is output to a user using at least one chatbot integrated into a webpage. Claims 4, 5, 14, 19, 27, and 29 recite outputting various data to a user (e.g., using an automated conversation exchange processing program such as email or chat). Claim 12 recites a non-transitory processor-readable storage medium with program code for software and a processing device. Claim 17 recites at least one processing device comprising a processor coupled to a memory.
These claims also recite artificial intelligence classification models (including supervised learning algorithms or logistic regression algorithms), which, as indicated above, have been indicated to be part of the identified abstract ideas under a first ground of rejection. For the purpose of compact prosecution, these elements are being considered under the second and alternative ground of rejection as an additional element insofar as these terms imply use of a machine to impart some undefined tie to a machine.

The identified judicial exception(s) are not integrated into a practical application for the following reasons.
First, evaluated individually, the additional elements do not integrate the identified abstract ideas into a practical application. The additional computer elements identified above—the computers, processing devices, processors, memories, non-transitory processor-readable storage medium—are recited at a high level of generality (see, e.g., applicant’s specification at pages 18-20). Inclusion of these elements amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The use of conventional computer elements to outputting various data to a user (e.g., using an automated conversation exchange processing program such as email, chat, or chatbot on a webpage) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). To the extent that the claims transform data, the mere manipulation of data is not a transformation. See M.P.E.P. § 2106.05(c). Inclusion of computer systems in the claims amounts to generally linking the use of the judicial exception to a particular technological environment or field of use. See M.P.E.P. § 2106.05(h). In the second, alternative ground of rejection under § 101 in which using artificial intelligence classification models (including supervised learning algorithms or logistic regression algorithms) is also considered an additional element, the only ties of this element to a machine are in the implication that it is a technique to be performed by a machine and that a machine is using it, which also amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). The claims do not include any specifics as to how a machine is supposed to implement the trained machine learning model to arrive at a decision. Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Second, evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improve the functioning of a computer or improves any other technology. See M.P.E.P. § 2106.05(a). Their collective functions merely provide an implementation of the identified abstract ideas on a computer system in the general field of use of online advertising. See M.P.E.P. § 2106.05(h).
Thus, claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 recite mathematical concepts, mental processes, or certain methods of organizing human activity without including additional elements that integrate the exception into a practical application of the exception.
Accordingly, claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 are directed to abstract ideas.

Step 2B
Claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.
The analysis above describes how the claims recite the additional elements beyond those identified above as being directed to an abstract idea, as well as why identified judicial exception(s) are not integrated into a practical application. These findings are hereby incorporated into the analysis of the additional elements when considered both individually and in combination. Additional features of these analyses are discussed below.
Evaluated individually, the additional elements do not amount to significantly more than a judicial exception. In addition to the factors discussed regarding Step 2A, prong two, these additional computer elements also provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The use of generic computer components to outputting various data to a user (e.g., using an automated conversation exchange processing program such as email, chat, or chatbot on a webpage) is the well-understood, routine, and conventional computer functions of receiving or transmitting data over a network, e.g., the Internet, and does not impose any meaningful limit on the computer implementation of the identified abstract ideas. See M.P.E.P. § 2106.05(d)(II). And again, in the second, alternative ground of rejection under § 101 in which using artificial intelligence classification models (including supervised learning algorithms or logistic regression algorithms) is also considered an additional element, the only ties of this element to a machine are in the implication that it is a technique to be performed by a machine and that a machine is using it, which also amounts to mere instructions to implement the identified abstract ideas on a computer. See M.P.E.P. § 2106.05(f). Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. 
Evaluating the claim limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. In addition to the factors discussed regarding Step 2A, prong two, there is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely amount to mere instructions to implement the identified abstract ideas on a computer.
Thus, claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29, taken individually and as an ordered combination of elements, are not directed to eligible subject matter since they are directed to an abstract idea without significantly more.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 5, 8-12, 14, 17, 19, and 21-29 are rejected under AIA  35 U.S.C. § 103 as being unpatentable over Sinha et al. (U.S. Pub. No. 2016/0239867 A1) (hereinafter “Sinha”) in view of Makar et al. (U.S. Pub. No. 2014/0279050 A1) (hereinafter “Makar”).

Claims 1, 12, and 17: Sinha, as shown, discloses the following limitations:
obtaining data pertaining to digital behavior of a user during a transaction-related session on one or more electronic commerce websites (see at least ¶ [0020]: to build the model, historic data about customers that have left an online store without purchasing items left in their online shopping carts is collected. The collected data includes data describing interactions of online shopping cart abandoners with the online store (e.g., clickstream data), such as interactions of the abandoners to click on different parts of a web site of the online store (e.g., items for purchase, menu items, advertisements, and so on), navigate to different pages, add items to an online shopping cart, remove items from an online shopping cart, and so on; see also at least ¶ [0030]: when the user subsequently loads the website, the browser sends the cookie back to the corresponding server to notify the web site of the user's previous activity, e.g., to notify the website of the items that were in an online shopping cart during a previous shopping session; see also at least ¶ [; see also at least ¶¶ [0018]-[0019], [0021]-[0022], [0033], and [0040]-[0046]); 
classifying the user into one of multiple categories by processing at least a portion of the obtained data pertaining to the digital behavior of the user using a supervised artificial intelligence classification model, wherein the multiple categories correspond to multiple predicted levels of user intention to complete a transaction (see at least ¶ [0022]: the model is configured to indicate that a subsequent customer that abandons an online shopping cart, has performed certain interactions with the online store, whose abandoned items have certain attributes, and that has performed certain interactions with cross-channel information of the online store (e.g., promotional emails), has a certain likelihood of returning to the online store to purchase the items left in the abandoned shopping cart. To enable computation of the likelihood, data that describes the subsequent abandoner's interactions with the online store, attributes of the items left in the abandoned shopping cart, and interactions with the cross-channel information is collected. The data collected for the subsequent customer then serves as input to the model and the likelihood is returned as output; see also at least ¶ [0032]: with regard to computing the likelihood of a given customer to return to an online store and purchase items from an abandoned shopping cart, the online shopping cart analysis module 108 uses a model. The model, if given data describing the given customer's interactions with the online store, attributes of items in the customer's abandoned cart, and the given customer's interactions with cross-channel information, enables the online shopping cart analysis module 108 to compute the likelihood of the customer to return to purchase the items. To build a model configured in this way, the online shopping cart analysis module 108 uses historic data collected from other customers that have abandoned online shopping cart; see also at least ¶ [0051]: the customer classification model module 212 generates the model from the online shopping cart data 206, online store browsing data 208, and the cross-channel advertising data 210 of the historic customers. The customer classification module 212 may also use other data associated with the historic customers such as whether customer are designated as B2B customers or B2C customers. Given the data about the historic customers, the customer classification model module 212 employs a machine learning technique to correlate a propensity of interactions of the historic customers with the online store, attributes of both purchased and unpurchased items of online shopping carts of the historic customers, and cross-channel information as indicative of interactions of the historic customers to purchase items in their online shopping carts; see also at least ¶ [0052]: the model generated by the customer classification model module 212 is a logistic regression model. Although the following discussion in Sinha describes details of implementing online shopping cart analysis using a logistic regression, it should be appreciated that other modeling techniques that involve machine learning may be used by the online shopping cart analysis module 108. By way of example and not limitation, the customer classification model module 212 may use modeling techniques that involve machine learning such as random forests, survival models, neural networks, and other modeling techniques without departing from the techniques describe in Sinha; see also at least ¶¶ [0051]-[0054]); 
determining, based at least in part on the classification of the user and the obtained data pertaining to the digital behavior of the user, at least one reason why the user may not complete a transaction during the transaction-related session on the one or more electronic commerce websites (see at least ¶ [0024]: the computed likelihood may indicate that there is some uncertainty as to whether a customer will to return to purchase items left in an abandoned cart. Advertisers may send these customers advertising content in an effort to convince them to return. The advertising sent to these customers is tailored to each based on the data collected. For example, if the collected data indicates that a customer seems to be comparison shopping with other online stores—i.e., a reason why—an advertiser communicates advertising content that enables the customer to purchase the items left in the abandoned shopping cart for less than at the other online stores; see also at least ¶ [0055]: the customer classification model module 212 also represents functionality to further segment the customers that are considered non-customers, e.g., due to their computed probability value being below the true customer threshold pc. In particular, the customer classification model module 212 further segments the non-customers into the prospects and the true abandoners. The portion of customers classified into each of these two advertising segments is based on an advertising budget for each type of advertising campaign directed to prospects and true abandoners; see also at least ¶¶ [0032], [0050]-[0054], [0059]-[0060], [0063], and [0083]); and 
performing one or more automated actions based at least in part on the at least one determined reason (see at least ¶ [0023]: the computed likelihood is then be used as a basis for delivering targeted advertising content to the subsequent customer. By way of example, no advertising actions are taken for a customer that is determined likely to return to purchase the items left in an abandoned shopping cart. This may be the case when an advertiser determines that customers who will return to purchase unpurchased items are more likely to be annoyed by targeted advertising than convinced to return to the online store; see also at least ¶ [0069]: by segmenting subsequent customers that abandon items in online shopping carts in this way, advertisers may spend advertising money on the “prospects” rather than “true customers” and “true abandoners”. As a result of targeting advertising content to subsequent customers classified as prospects, businesses may be able to convince a greater number of those customers to return to the online store to purchase items left in abandoned shopping carts. By convincing more customers to return to purchase items in abandoned shopping carts, these businesses also therefore generate more revenue, e.g., customers spend more money at the online store. Although communicating targeted advertising content to prospects is described, it should be appreciated that targeted advertising content may also be communicated to customers classified as true abandoners and true customers; see also at least ¶ [0078]: marketing activities directed to subsequent customers are controlled using a model that is built based on the collected data (block 310); see also at least ¶¶ [0024] and [0084]-[0085]) wherein performing one or more automated action comprises: 
automatically training the supervised artificial intelligence classification model using at least a portion of the at least one determined reason and the at least one logistic regression algorithm in connection with at least one scaler and at least one classifier implemented as variables (see at least ¶ [0052]: the model generated by the customer classification model module 212 is a logistic regression model. Although the following discussion in Sinha describes details of implementing online shopping cart analysis using a logistic regression, it should be appreciated that other modeling techniques that involve machine learning may be used by the online shopping cart analysis module 108. By way of example and not limitation, the customer classification model module 212 may use modeling techniques that involve machine learning such as random forests, survival models, neural networks, and other modeling techniques without departing from the techniques described herein; see also at least ¶ [0100]: The platform 516 also serves to abstract scaling of resources to provide a corresponding level of scale to encountered demand for the resources 518 that are implemented via the platform 516.; see also at least ¶ [0054]. As shown in FIG. 7 of the present application, “scaler” is a variable that holds an object that can perform a transform function (although the particular type of transform function is not specified in the original disclosure and interpreted as including any function that can transform data in accordance for preparing data for a logical regression analysis) on input data and “classifier” is a variable corresponding to a logistic regression object. Sinha discloses performing that customer classification model module 212 is a logistic regression model and that it operates on information formatted in the proper manner to perform the logistic regression analysis. Because this information is represented as changing information in the computer system, it corresponds to variables. Examiner also notes that several of the terms represented in the model at ¶ [0053] are variables that scale the different terms, e.g., the Beta terms and the x terms), and
generating and outputting to the user, during the transaction-related session, one or more product recommendation related to the one or more electronic commerce websites (see at least ¶ [0031]: by customizing marketing content for customers based on their likelihood of returning to purchase items in an abandoned cart, businesses may be able to convince a greater number of customers to actually return and purchase those items; see also at least ¶ [0085]: advertising content is communicated to the customer to encourage the customer to purchase the items left in the abandoned cart. By way of example, an email or banner advertisement offering free shipping or a discount over a competitor’s prices is communicated to the customer. Different marking activities may be performed for a customer that is associated with the true abandoner segment. In other words, each marketing segment is associated with one or more marketing activities. Consequently, a customer’s association with a particular marking segment dictates the marketing activities to which the customer is subjected), […] 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (see at least ¶ [0027]: FIG. 1 is an illustration of an environment 100 in an example implementation that is operable to employ techniques described herein. The illustrated environment 100 includes a computing device 102 having a processing system 104 that includes one or more processing devices (e.g., processors), one or more computer-readable storage media 106, and an online shopping cart analysis module 108 embodied on the computer-readable storage media 106 and operable via the processing system 104 to implement corresponding functionality described herein. In at least some implementations, the computing device 102 includes functionality to access various kinds of web-based resources (content and services), interact with online providers, and so forth as described in further detail in Sinha; see also at least ¶¶ [0028]-[0031], [0034], and [0087]).

Sinha does not explicitly disclose, but Makar, as shown, teaches the following limitations:
wherein outputting the one or more product recommendations to the user comprises outputting, during the transaction-related session, the one or more product recommendations using at least one chatbot integrated with at least a portion of the one or more electronic commerce websites (see at least ¶ [0024]: an advertisement from an advertisement database is selected. The third party is typically a seller of a good or service that may not be the web page of the web retailer on which the chatbot has been launched. For example, if the web retailer is a furniture store, the advertisement may be a credit card offer. The advertisement is selected based on the demographic information of the end user and the behavioral information of the end user. The advertisement is sent to the end user, after a settable period of time. The advertisement can be delivered to the end user through the chatbot itself; see also at least ¶ [0081]: the basic operation of the advertisement system 720 provides for the selection of advertising targeted to the end-user on an affiliate website 724. The predictive model 728 processes all of the informational context in the database 730 and selects a single direct advertisement from a database of available advertisements 734, or a ranked order of direct advertisements to advertising server 732, to which the end-user is most likely to respond; see also at least ¶ [0087]: when an end-user, browsing on the Internet, accesses an affiliate's web site 724 which would typically include media content, triggers the chatbot 756 to launch. Launching of the chat window can be triggered by a variety of activities including no activity from the end-user within a settable period of time, leaving a web page, selecting specific links on a web page; a change in domain; abandoning a shopping cart; minimizing a web page; inactivity timer expiring; selection of click to chat button; and cursor position on the web page, or a combination of these. Once the chat window is launched, the chat engine 550 performs as described above in FIGS. 1-6. The chat engine in chat server 752 using a predictive model 758 processes the informational context in the database 760 and selects a single direct response from a database of available responses 760 to the end-user. In one example, initial greetings and the sales pitch may each be individually tailored to a specific user; see also at least ¶ [0108]: sharing the end-user reasoning received by the chat server 752 to the remarketing system 780 greatly enhances the quality of the promotion or advertisement sent by remarketing system 780 to the end-user. The advertisement can be real-time or delayed as described below. The advertisement can be delivered through the chat server 752, an email or text message 786, a voice mail message through an interactive voice system 796, a personalized print advertisement or postal advertisement 797 or a personalized broadcast advertisement through television and radio 798).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the chatbot advertising techniques taught by Makar with the systems for online shopping disclosed by Sinha, because Makar teaches at ¶ [0005] that one would use its chatbot techniques to “deliver increased conversions and decreased abandonment” and at ¶ [0108] that “sharing the end-user reasoning received by the chat server 752 to the remarketing system 780 greatly enhances the quality of the promotion or advertisement sent by remarketing system 780 to the end-user.”   See M.P.E.P. § 2143(I)(G). Makar provides other rationales for the combination with Sinha at ¶¶ [0095] and [0107].
Moreover, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the chatbot advertising techniques taught by Makar with the systems for online shopping disclosed by Sinha, because the claimed invention is merely a combination of old elements (the chatbot advertising techniques taught by Makar and the systems for online shopping disclosed by Sinha), in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See M.P.E.P. § 2143(I)(A).

Claims 4, 14, and 19: The combination of Sinha and Makar teaches the limitations as shown in the rejections above. Further, Sinha, as shown, discloses the following limitations:
wherein performing the one or more automated actions comprises generating and outputting to the user, during the transaction-related session, one or more transaction-related offers customized for the user (see at least ¶ [0031]: by customizing marketing content for customers based on their likelihood of returning to purchase items in an abandoned cart, businesses may be able to convince a greater number of customers to actually return and purchase those items; see also at least ¶ [0085]: advertising content is communicated to the customer to encourage the customer to purchase the items left in the abandoned cart. By way of example, an email or banner advertisement offering free shipping or a discount over a competitor’s prices is communicated to the customer. Different marking activities may be performed for a customer that is associated with the true abandoner segment. In other words, each marketing segment is associated with one or more marketing activities. Consequently, a customer's association with a particular marking segment dictates the marketing activities to which the customer is subjected).

Claims 5, 27, and 29: The combination of Sinha and Makar teaches the limitations as shown in the rejections above. Further, Sinha, as shown, discloses the following limitations:
wherein outputting to the user the one or more transaction-related offers customized for the user comprises outputting, during the transaction-related session, the one or more transaction-related offers to an automated conversation exchange processing program integrated with at least a portion of the one or more electronic commerce websites (see at least ¶ [0031]: by customizing marketing content for customers based on their likelihood of returning to purchase items in an abandoned cart, businesses may be able to convince a greater number of customers to actually return and purchase those items; see also at least ¶ [0085]: advertising content is communicated to the customer to encourage the customer to purchase the items left in the abandoned cart. By way of example, an email or banner advertisement offering free shipping or a discount over a competitor’s prices is communicated to the customer. Different marking activities may be performed for a customer that is associated with the true abandoner segment. In other words, each marketing segment is associated with one or more marketing activities. Consequently, a customer's association with a particular marking segment dictates the marketing activities to which the customer is subjected).

Claims 8, 21, and 24: The combination of Sinha and Makar teaches the limitations as shown in the rejections above. Further, Sinha, as shown, discloses the following limitations:
wherein determining the at least one reason comprises ranking at least a portion of the obtained data pertaining to the digital behavior of the user in relation to one or more subject matter-related sections of the one or more electronic commerce websites (see at least ¶ [0020]: the collected data includes data describing interactions of online shopping cart abandoners with the online store (e.g., clickstream data), such as interactions of the abandoners to click on different parts of a web site of the online store (e.g., items for purchase, menu items, advertisements, and so on), navigate to different pages, add items to an online shopping cart, remove items from an online shopping cart, and so on; see also at least ¶ [0021]: The historic data collected for the abandoners may also include data that describes items left in the abandoned carts, such as an average price of items in the shopping cart, an average amount of time the items have been left in the shopping cart, and so on. Since data may be tracked for customers over multiple shopping sessions, historical data about an abandoner's purchases may also be collected. For example, historical data describing attributes of items that the abandoners have purchased from the cart may be collected. The attributes collected about purchased items include an amount of time purchased items are left in the cart before being purchased, an average price of the purchased items, and so on; see also at least ¶¶ [0037] and [0043]).

Claims 9, 26, and 28: The combination of Sinha and Makar teaches the limitations as shown in the rejections above. Further, Sinha, as shown, discloses the following limitations:
wherein performing the one or more automated actions is further based at least in part on one or more user preferences determined from the user's purchase history (see at least ¶ [0033]: Historic data about the identified customers (e.g., data tracked by the online shopping cart analysis module 108 over one or more shopping sessions) is collected. The online shopping cart analysis module 108, for instance, tracks and collects data describing interactions of the identified customers with the online store (e.g., store browsing data), attributes of items left in shopping carts abandoned by the identified customers (e.g., shopping cart data), interactions of the identified customers with content associated with the online store but interacted with via different channels such as email (e.g., cross-channel data), and so forth; see also at least ¶¶ [0020]-[0021], [0037], [0043], [0051], [0060], [0064], and [0081]).

Claims 10, 22, and 25: The combination of Sinha and Makar teaches the limitations as shown in the rejections above. Further, Sinha, as shown, discloses the following limitations:
wherein the data pertaining to digital behavior of the user comprise data pertaining to pointer hover activity on the one or more electronic commerce websites (see at least ¶ [0043]: the online store browsing data 208 represents a variety of data associated with how customers interact with the online store, including interactions with a corresponding shopping cart. For example, the online store browsing data 208 may correspond to clickstream data. The clickstream data indicates where in a website a user “clicks”, e.g., menu items, buttons, dropdowns, hyperlinks, scrolling selections, and so on. As used herein, the term clickstream data also indicates a location of a user's cursor relative to objects displayed on a webpage. In other words, the clickstream data indicates where a cursor hovers on a webpage).

Claims 11 and 23: The combination of Sinha and Makar teaches the limitations as shown in the rejections above. Further, Sinha, as shown, discloses the following limitations:
wherein the data pertaining to digital behavior of the user comprise data pertaining to click activity on the one or more electronic commerce websites (see at least ¶ [0043]: the online store browsing data 208 represents a variety of data associated with how customers interact with the online store, including interactions with a corresponding shopping cart. For example, the online store browsing data 208 may correspond to clickstream data. The clickstream data indicates where in a website a user “clicks”, e.g., menu items, buttons, dropdowns, hyperlinks, scrolling selections, and so on. As used herein, the term clickstream data also indicates a location of a user's cursor relative to objects displayed on a webpage. In other words, the clickstream data indicates where a cursor hovers on a webpage).

Response to Arguments
Applicant’s arguments filed with the Reply have been fully considered. Applicant’s arguments regarding the rejections under § 102 are moot in view of the new grounds of rejection. The remaining arguments are not persuasive.

Arguments Regarding Rejections Under 35 U.S.C. § 101
Applicant argues that the claims “reflect an improvement in the functioning of a computer, or an improvement to other technology or technological field” because the claim features added to the independent claims regarding outputting the recommendation using a chatbot “improve computerized methods for data collection and implementation by specifically implementing at least one chatbot integrated with at least a portion of one or more electronic commerce websites.” Reply, p. 11.
Examiner disagrees for the following reasons. 
First, the claims do not use the recited chatbot for data collection. Instead, the claims recite that the chatbot is used for outputting … the one or more product recommendations. So the use of the claimed chatbot does not appear to have any relationship to any purported improvement in “data collection and implementation.” 
Second, the claim features do not appear to improve any technology related to data gathering or outputting. As discussed above in the rejections under § 101, use of conventional computer elements to outputting various data to a user (e.g., using an automated conversation exchange processing program such as email, chat, or chatbot on a webpage) is the insignificant, extra-solution activity of mere data gathering or outputting in conjunction with a law of nature or abstract idea. See M.P.E.P. § 2106.05(g). The record does not provide any indication that the claimed invention provides any improvement to these input/output (I/O) technologies. Rather, the I/O technologies—e.g., the email, chat, or chatbot—appear to be generically recited and are used simply as the means for outputting recommendations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The following references have been cited to further show the state of the art with respect to monitoring and incentivizing online shopping.
Doolan (U.S. Pub. No. 2015/0154519 A1) (analyzing incomplete transactions);
Myara et al. (U.S. Pub. No. 2019/0199741 A1) (predicting user abandonment of online transactions and techniques for intervening); 
Vijayaraghavan et al. (U.S. Pub. No. 2014/0222503 A1) (dynamically predicting user abandonment of shopping carts); and 
Erdil (“Factors Affecting Shopping Cart Abandonment: Pre-Decisional Conflict as a Mediator,” Journal of Management, Marketing and Logistics (JMML), V.5(2), p.140-152, year: 2018).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher B. Tokarczyk whose telephone number is (571) 272-9594. The examiner can normally be reached on M-H 5:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached at (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER B TOKARCZYK/             Primary Examiner, Art Unit 3622